Title: Thomas Jefferson to Francis Bloodgood, 18 February 1820
From: Jefferson, Thomas
To: Bloodgood, Francis


					
						
							Monticello
							Feb. 18. 20.
						
					
					Th: Jefferson presents his salutations to mr Bloodfood and his thanks of for the offer of in his letter of the 5th inst of the collection of minerals to the University of Virginia; and he regrets that that institution is not yet advanced to the stage for making such purchases, the whole of the funds at command being necessarily devoted to the erection of buildings. he tenders to mr Bloodfood the assurance of his great respect.
				